Citation Nr: 0604306	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03- 34 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert Pezold II, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 until 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

A chronic cervical spine disability, to include degenerative 
joint disease and degenerative disc disease, was initially 
demonstrated years after service, and the competent evidence 
does not establish that the veteran's currently diagnosed 
degenerative changes of the  cervical spine are causally 
related to active service.


CONCLUSION OF LAW

A chronic cervical spine disability, to include degenerative 
joint disease and degenerative disc disease, was not incurred 
in or aggravated by active service, nor may arthritis be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a June 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the May 2004 Statement of 
the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, numerous lay statements from the 
veteran's friends and family are associated with the claims 
folder.  Finally, the veteran's statements in support of his 
claim including statements from the October 2004 hearing 
transcript are affiliated with the claims file.  In the 
hearing transcript the veteran makes reference to treatment 
the day after his alleged 1967 automobile accident by Dr. 
J.H.  However, according to the veteran, his efforts to 
retrieve his records from the physician were unfruitful and 
nothing from the record suggests further efforts would be 
successful.  A remand is inappropriate where, as here, there 
is no possibility of any benefit flowing to the veteran.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Board has carefully reviewed the veteran's remaining 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2005).  

Service connection in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Analysis

At the outset, the Board has considered whether presumptive 
service connection for arthritis of the cervical spine is 
warranted in the instant case.  Under 38 C.F.R. § 3.309(a), 
arthritis is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest or aggravated to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3) (as amended by 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002)).  A review of the evidence of 
record fails to establish any clinical manifestations of 
arthritis of the cervical spine within the applicable time 
period.  As the evidence of record fails to establish any 
clinical manifestations of arthritis within the applicable 
time period, the criteria for presumptive service connection 
have not been satisfied.  

The veteran is claiming entitlement to service connection for 
a cervical spine disability.  Evidence presented by the 
veteran does establish a current cervical spine disability.  
The veteran was diagnosed in 1996 with a ruptured cervical 
disc, degenerative disc disease, and arthritis, involving C5-
C6 and C6-C7, right and left; and degenerative disc disease 
and arthritis, involving C4-C5, right and left.  The veteran 
underwent surgery for the disability.  VA x-ray examination 
of the cervical spine in May 2003 revealed a partial 
corpectomy and placement of a bone graft at C4-C5 and C5-C6 
with a ventral metallic stabilizing plate affixed to C4 and 
C6 with metallic screws.  A June 2003 VA clinical record 
addendum indicates x-ray examination showed moderate 
degenerative facet arthritis.  VA x-ray examination in July 
2003, revealed interval increase bone formation and 
osteophyte bridging between C6 and C7.  Therefore, the first 
prong for establishing service connection is satisfied.

In order to complete a claim for service connection, there 
must be medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and medical evidence of a nexus between 
the current disability and the in-service injury or disease.  
Evaluation of the veteran's service medical records fails to 
establish any cervical spine complaints during service.  The 
veteran's September 1968 separation exam also fails to 
establish any cervical spine complaints or abnormality upon 
separation from active duty.  Therefore the evidence 
presented does not demonstrate that the veteran incurred a 
cervical spine injury or chronic disability while in service.

In his October 2004 hearing, the veteran testified that he 
was injured in a car accident in Rome City, Indiana, while on 
leave in late 1967 and that this accident is the cause of his 
disability.  In support of this claim, the veteran submitted 
numerous lay statements from people who remember seeing the 
veteran shortly after the accident.  Although the veteran has 
provided substantial lay testimony, neither the veteran nor 
any of the supporting lay persons have been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, their 
lay opinions do not constitute competent medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The veteran failed to provide any medical evidence 
substantiating his claim that he injured his cervical spine 
in an accident in service.  As noted above, the veteran's 
service medical records do not demonstrate any complaints of, 
or treatment for a neck condition or any residuals from an 
automobile accident. The veteran was discharged from active 
duty in September 1968 without presenting any symptoms of a 
cervical spine disability, and the records fail to reflect 
any post-service findings of cervical spine disability until 
1996.  

No competent medical evidence attributes the current 
diagnoses of cervical spine degenerative disc disease and 
arthritis to active service.  Indeed, while private medical 
records dated from 1996 provided by the veteran substantiate 
the cervical spine diagnoses it is noteworthy that the 
veteran reported in a pre-surgical assessment that the onset 
of the neck disability was the result of a motor vehicle 
accident two years prior to 1996.  

In conclusion, a thorough evaluation of the veteran's claims 
file fails to reveal any competent opinion attributing the 
current disability to any incident of active duty.
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for a cervical spine disability is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


